DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-34 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is rejected as being indefinite for the recitation of limitations dependent on canceled claims 5-10. 
Note for the purpose of examination, claim 32 is treated as reciting the recombinant host cell of claim 19.  It should be noted that such treatment does not relieve Applicants of the responsibility of responding to this rejection.  Moreover, if the intended meaning of the claim is different than that posited by the Examiner, additional 35 U.S.C. § 112 and prior art rejections may be readily applied in a subsequent office action.
34 is rejected as being indefinite for the recitation of a control unit comprising controlling means for operating the production unit. The term "means" or "step" is not modified by sufficient structure, material, or acts for performing the claimed function. the Specification lacks the corresponding structure (or sufficient structure) material, or acts for performing the claimed function. Regarding the term “control unit”, the Specification has not provided any description of the structure or component that are necessary and sufficient for performing the required function. Therefore, the scope of the claim is not clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fricke, J., et al., 2017. Enzymatic synthesis of psilocybin. Angew. Chemie Int. Ed. 56, 12352–12355. Published online on August 25, 2017. 
Claim 19 is drawn to recombinant host cell comprising: 
	heterologous polynucleotides encoding PsiD, PsiH, PsiK, and PsiM; 
		wherein the heterologous polynucleotides are operably linked to at least one promoter which is capable of directing expression of said heterologous polynucleotides in the host cell; 
		wherein the recombinant host cell further comprises at least one further genetic element encoding Trp2 and Trp3 arranged to increase biosynthetic production of L-tryptophan in the host cell, 
		wherein the further genetic element is operably linked to at least one promoter which is capable of directing expression of said further genetic element in the host cell; and 
		wherein the recombinant host cell is capable of producing psilocybin.

Claim interpretation:
The gene/enzyme names recited in the claims, i.e.  PsiD, PsiH, PsiK, PsiM, Trp2 and Trp3, are interpreted as genes and enzymes having the same functional activity required by the claim. For example, while Trp2 might be narrowly interpreted as Saccharomyces cerevisiae Trp2, it is hereby however, broadly interpreted as any gene/enzyme of anthranilate synthase activity, regardless its source organism or conventional name (ANSase, TrpE/D, for example, in contrast to and as equivalent of, Trp2).
Furthermore, claims 19 and 31 recites the recombinant host cell further comprises at least one further genetic element encoding Trp2 and Trp3 arranged to increase biosynthetic production of L-tryptophan in the host cell. It is noted that firstly, the genetic elements encoding Trp2 and Trp3 are not limited to heterologous genetic elements. As such, in view of the broad interpretation regarding the gene names as discussed above, the host cells comprising genetic element encoding Trp2 and Trp3 are interpreted as host cells having the native (i.e. endogenous) genes encoding the equivalent enzymes, for example TrpD/E and TrpC of E. coli, or TrpC in Aspergilous niger). Secondly, it is unclear what “increased production of L-tryptophan” is relative to, as discussed previously. It is hereby broadly interpreted as an increase as a function of the reaction progression with time. Similarly, claim 32 recites “initiating expression” of Aro4, Trp2 and Trp3 to “enhance production” of L-tryptophan, which is broadly interpreted as the activity of the native genes encoding the equivalent of Aro4, Trp2 or Trp3.
Teachings of the prior art:
Regarding claim 19, Fricke teaches a recombinant host (Escherichia coli strain KRX) expressing heterologous DNAs of psiD, psiK, and psiM, which are cloned into the expression Aspergillus niger (p. 12354, and Supplemental p. 2-3). It is noted that the heterologous DNAs are operably linked to a promoter capable of expressing the gene in a host cell via the expression vector (for example, T7 promoter in pET28a for pJF24, pJF23, and pFB13; TerA promoter in pSM-Xpress for pJF25). Fricke teaches the production of psilocybin via the combined action of the heterologously expressed PsiD, PsiH, PsiK, and PsiM for heterologous production of psilocybin with engineered microbial hosts (p. 12355, left column; and Figure 4; etc.).
Fricke teaches supplying tryptophan as a substrate (p. 12353, left column, second paragraph; and Figure 2A).
Regarding claims 20-21, Fricke teaches one promoter controls the expression of each of the heterologous polynucleotide, and one heterologous polynucleotide linked to a single promoter (i.d.).
Regarding claim 27, Fricke teaches PsiD, PsiH, PsiK, and PsiM isolated from P. cubensis and P. cyanescens, which are identical with the instant SEQ ID Nos recited in claim 27. For example, Fricke teaches P. cubensis PsiD gene, with the Genbank locus ID KY984101 (Table 1S), which encodes a protein with Genbank ID ASU62239.1, or in other words, 100% identical with the protein encoded by the instant SEQ ID NO: 1; and so on for PsiH, PsiK, and PsiM.
Regarding claim 28, Fricke teaches Aspergillus niger host cell which comprises the genetic element encoding SEQ ID NO: 19 and 20 (which are Aspergillus niger genes).
Regarding claims 29-33,  Fricke teaches the providing of host cell, as discussed above; cultivating the host cell; and recovering the synthesized psilocybin (see citations above). 
Regarding claim 34, Fricke teaches the system which comprises host cells, as discussed above; and means for operating (the entire document).         
In summary, Fricke teaches the recombinant host cells, and the in vitro synthesis of psilocybin. Fricke does not teach the in vivo production of psilocybin in the host cell.
Therefore, although Fricke does not teach production of the psilocybin in the host cell, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art at the time of the invention to have used either an E. coli or an Aspergillus niger host cell, to express the PsiD, PsiH, PsiK, and PsiM in the expression vectors appropriate for the host cell with the appropriate promoters as taught in Fircke above, to produce psilocybin. Since the host cell, whether it being E. coli or fungal, comprises its native genetic elements encoding the equivalent of Trp2 and Trp3 and the action of which inherently increases the production of L-tryptophan as the experiment progresses, such a method and host cell would read on the instantly claimed method and host cell. The PHOSITA would have been motivated to do so given the convenience of in vivo production. The PHOSITA would have had reasonable expectation of success given the teachings and success of Fricke in providing all the functional component required to produce psilocybin recombinantly.
Therefore, the claimed invention as a whole is prima facie obvious in view of the prior art.
Claims 19-21, 23, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fricke, J., et al., 2017. Enzymatic synthesis of psilocybin. Angew. Chemie Int. Ed. 56, 12352–12355. Published online on August 25, 2017; in view of Prasad, R., et al., "Tryptophan ..
Claims 19-21, and 27-34 are summarized supra.
Claims 23, 26, and 28 further recites Trp2 mutant insensitive to allosteric regulation , i.e. Trp2 having a mutation equivalent to S76 of S. cerevisiae Trp2 as set forth in SEQ ID NO: 18.
Claim interpretation:
For this rejection, the recited “further genetic element encoding Trp2 and Trp3 arranged to increase biosynthetic production of L-tryptophan in the host cell” is interpreted as heterologous genetic elements. Consequently, the increase in L-tryptophan production is interpreted as relative to the recombinant host cell that does not comprise the heterologous Trp2 or Trp3.
Teachings of the prior art:
As discussed above, Fricke teaches recombinant host cells expressing the heterologous for the recombinant production of psilocybin. 
Fricke does not teach recombinant host cell further comprising heterologous genetic elements encoding Tr2 and Trp3 for the increased production of L-tryptophan, which is the substrate for the production of psilocybin.
Prasad teaches elevated production of L-tryptophan in a recombinant host cell (yeast, S. cerevisiae) carrying heterologous genes encoding a feedback-insensitive S. cerevisiae Trp2fbr and Trp3 (Figure 1, and p. 98), wherein the tryptophan accumulation increased to almost 10-fold (F.gure 5, and p.103, right column). It is noted that the S. cerevisiae Trp2fbr is the S76 mutant of S. cerevisiae Trp2 as set forth in SEQ ID NO: 18.
S. cerevisiae or Aspergillus niger host cell, to the method of producing psilocybin by recombinant expression of the PsiD, PsiH, PsiK, and PsiM as taught in Fircke above, and arrived at the instantly claimed host cell and method. The PHOSITA would have been motivated to apply the teachings of tryptophan overproduction since tryptophan is the substrate for producing psilocybin given the teachings of Fricke, and Prasad. The PHOSITA would have had reasonable expectation of success given the teachings and success of Fricke in providing all the functional component required to produce psilocybin recombinantly, and the functional component for overproducing tryptophan as taught by Prasad.
Therefore, the claimed invention as a whole is prima facie obvious in view of the prior art.

Claims 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fricke, J., et al.,( 2017. Angew. Chemie Int. Ed. 56, 12352–12355. Published online on August 25, 2017); in view of Prasad, R., et al., (Yeast 3.2 (1987): 95-105), as applied to claims 19 and 23 as discussed above, and further in view of Mojzita, D., et al., WO2017144777A1, published August 31, 2017.
Claim 19 and 23, and the teachings of Fricke and Prasad are summarized supra.
Claim 22 is drawn to the recombinant host cell of claim 19, wherein the promoter is controlled by a synthetic transcription factor.
Claims 24-25 are drawn to the recombinant host cell, comprising at least two further genetic elements that are controlled by a single synthetic transcription factor; or wherein the 
Fricke and Prasad do not teach a synthetic transcription factor controlling the expression of the heterologous polynucleotides.
Mojzita teaches an eukaryotic expression system for expressing heterologous genes in an eukaryotic host, which comprises a synthetic transcription factor (sTF), and one or more expression cassettes each comprising a DNA sequence encoding a desired protein product operably linked to a synthetic promoter, said synthetic promoter comprising specific binding sites for the sTF (Claim 1, Fig. 3, etc.).
Therefore, it would have been prima facie obvious and within the scope of a PHOSITA at the time of the invention to have utilized the eukaryotic expression system of Mojzita for the recombinant expression of the PsiD, PsiH, PsiK, and PsiM as taught in Fircke and/or for the tryptophan biosynthesis genes such as Trp2fbr and Trp3 as taught by Prasad in an eukaryotic host cell, such as S. cerevisiae or Aspergillus niger host cell, for the recombinant production of psilocybin, and arrived at the instantly claimed host cell and method. The PHOSITA would have been motivated to have utilized the eukaryotic expression system given the teachings of Mojzita regarding the advantage of such a system. The PHOSITA would have had reasonable expectation of success given the teachings and success of Mojzita in making and using this system.
Therefore, the claimed invention as a whole is prima facie obvious in view of the prior art.
Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663